DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
With regard to the Office action mailed 04/14/2021, the rejections are maintained and reiterated below. The rejections are also applied to new claims 18 and 19. 
Applicant’s arguments will be addressed following the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Costadone (Master’s Dissertation, Washington State University, 2009, previously cited) in view of Falacy et al (Phytopathology 97(10):1290-1297 (2007), previously cited), Mishra et al (Molecular Plant Breeding: Principle, Method and Application (2008), previously cited) and GenBank Accession No. GQ255473 (2010), previously cited.
Costadone disclosed a quantitative real-time PCR assay for detection and quantification of E. necator (page 6, last paragraph; section entitled “Real-time PCR assay” beginning on page 12). The assay used a pair of primers (Uncin 144 and Uncin 511, designed by Falacy, and a Taqman probe, id.). The assay also used a standard curve, made by amplifying known concentrations of E. necator DNA (id.), which is relevant to claim 7 in particular. 
As evidenced by Falacy, these primers target the so-called “intergenic transcribed spacer” (ITS) of E. necator ribosomal DNA (the same target to which the claimed primers and probe are directed); see page 1291, right column, “Primer design”. Falacy designed these primers by aligning known sequences id.). 
The difference between Costadone and the claimed invention is the use of different primers and probe for the assay. Costadone’s assay (because it used Falacy’s primers) amplified a 367-bp fragment (Falacy, page 1291, right column, “Primer design”), whereas, e.g., instant SEQ ID NOs 3 and 4, or 3 and 5, amplify fragments of 67 and 72, respectively (see instant Table 1, primer sets I and IA, respectively).
Mishra discussed the principle of the TaqMan PCR assay (section 1.3.1, beginning on page 84). In particular, Mishra states (page 85, line 6): “Amplicon size should range between 50 and 150 bp and should not exceed 400 bp. Smaller amplicons give more consistent results because PCR is more efficient and more tolerant of reaction conditions.”
With regard to instant SEQ ID NOs 3, 4, 5 and 7, it is noted that all these sequences are found in the known E. necator ITS sequence disclosed in GenBank Accession No. GQ255473:
SEQ ID NO:3

    PNG
    media_image1.png
    228
    792
    media_image1.png
    Greyscale

SEQ ID NO:4

    PNG
    media_image2.png
    226
    761
    media_image2.png
    Greyscale



SEQ ID NO:5

    PNG
    media_image3.png
    215
    775
    media_image3.png
    Greyscale


SEQ ID NO:7

    PNG
    media_image4.png
    228
    753
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the assay for real-time detection and quantification of E. necator disclosed by Costadone by selecting alternate species-specific primers by aligning known sequences of erysiphaceous fungi as taught by Falacy, with the aim of producing a smaller amplicon to obtain the benefit of smaller amplicons disclosed by Mishra. In doing so, primers pairs including instant SEQ ID NOs 3 and 4, or 3 and 5 (and probes including instant SEQ ID NO 7, which lies between the primers of these pairs) would have been obvious choices since they would have fulfilled the requirement of specificity and desirable amplicon size.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costadone (Master’s Dissertation, Washington State University, 2009, previously cited) in view of Falacy et al (Phytopathology 97(10):1290-1297 (2007), previously cited), Mishra et al (Molecular Plant Breeding: Principle, Method and Application (2008), previously cited) and GenBank Accession No. GQ255473 (2010), previously cited, s 6-11 above, and further in view of Polansky (US 2004/0023207, previously cited) and Arya et al (Expert Rev. Mol. Diagn. 5(2):209-219 (2005), previously cited).
The teachings of Costadone, Falacy, Mishra, and GenBank have been discussed. These references did not teach or suggest putting the primers into a kit, or the inclusion of SYBR Green in the kit, or the use of SYBR Green instead of a probe in the real-time PCR method.
Polansky taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
Regarding real-time PCR, Arya taught that amplicon detection could be achieved in two general manners: by double-stranded DNA intercalating dyes, such as SYBR Green, or by fluorescent probes (such as the TaqMan probe); see page 212, “Amplicon detection” and the two subsequent sections: “dsDNA-intercalating agents (DNA binding dyes)” and “Hydrolysis probes (e.g., TaqMan probes)”.
Arya taught that each had its advantages over the other. With regard to intercalators, Arya taught this was “the simplest and most cost-effective method as amplicon-specific labeled hybridization probes are not required” (page 212 under “Amplicon detection”). In addition, Arya taught that the disadvantage of such detection (i.e. signal due to non-specific amplification products) could be overcome by generation and comparison of melting curves (page 212, right column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to put the primers suggested by the combined teachings of Costadone, Falacy, Mishra, and GenBank into a kit to obtain the benefits of kits described by Polansky. It would also have been obvious to include SYBR Green in the kit in place of a fluorescent probe, and to use SYBR Green instead of a probe when performing the method, in order to take advantage of the cost-effectiveness disclosed by Arya.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention produces a surprisingly superior result, and that these superior results are unexpected and “sufficient to rebut any prima facie case of obviousness”.
This argument is not persuasive for a number of reasons. First, it is well-settled that unexpected results must be commensurate in scope with the claimed invention (MPEP 716.02(d)). Here, Applicant argues that the claimed primers “produce a much cleaner melting curve than the melting curve of the prior art primers”. Applicant has supplied two graphs comparing a melting curve produced by the primers of Costadone with that produced by the “claimed primers”. However, it is not clear specifically what “claimed primers” were used to produce this single melting curve. The claims encompass numerous primers:  (i) an oligonucleotide having (not “consisting of”) the nucleotide sequence of SEQ ID NOs: 1, 3, 4, or 5; (ii) an oligonucleotide having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NOs: 1, 3, 4, or 5; and (iii) an oligonucleotide having a nucleotide sequence of at least 10 contiguous nucleotides of the oligonucleotides SEQ ID NO: 1, 2, 3, 4, 5 or their complementary nucleotide sequences. Unless Applicant provides evidence of unexpectedly superior results for each of these many primers, the claims are not commensurate in scope with the asserted unexpected results.
Secondly, this result is not (and would not have been) unexpected. Antovich (US 2008/0182252) disclosed (paragraph [0063]): “The invention utilizes several design strategies to avoid uncertainties associated with DNA binding dyes: (1) Whenever possible, amplicons are designed to be short since longer amplicons might produce additional melt curves. A "short" amplicon is around 100 base pairs.” It is noted that the melt curve, supplied by Applicant, generated using Costadone’s primers indeed has an additional melting curve (peak). It is further noted that Antovich’s definition of “short” aligns with the size of amplicons suggested by Mishra (50-150 bp). Therefore, it would not have been unexpected that the longer amplicon of Costadone might produce additional melting peaks, while the shorter amplicons created by 
Applicant also argues that “when the initial sample is serially diluted (from 10 ng DNA to 10-5 ng DNA), it can be observed that the primers of Costadone/Falacy et al. produce non-specific amplicons in the Ct range of those of the specific amplicons, thereby creating uncertainty in any results obtained from the set of primers of Costadone/Falacy et al.” This assertion is based on another set of graphs comparing the amplification curves of Costadone’s primers with the “claimed primers”. Here again, it is not clear what specific “claimed primers” were used to generate this data. Nor is it clear what the data in the graphs represent, as text in the graphs is too small to read. There are several curves in each graph, even though Costadone only disclosed one pair of primers. Therefore, the upper left graph (Specific amplicons with primers of Costadone/Falacy et al.) would appear to be replicate assays on various dilutions of a sample. The upper right graph (Specific amplicons with claimed primers) has a similar pattern, and thus would appear to be replicate assays with a specific pair of primers (the identity of which is not indicated as far as the Examiner can see) using the same dilutions of the sample. The Examiner assumes that the lower graphs are simply higher dilutions of the sample. If so, it is unclear as to why these are considered “unspecific amplicons”. One would expect that the more dilute the samples, the further the amplification curves would shift to the right, as these do.
Applicant argues that the claimed primers “also show more sensitivity”, in that “they are able to generate at least one additional specific amplification after an additional cycle, indicating that they are able to amplify specific DNA from at least one additional dilution”. Even so, a higher sensitivity would also not have been unexpected given that Mishra taught that in the case of smaller amplicons, “PCR is more efficient”.

A skilled person, who would know the general teaching of Mishra, but who would as well know that this teaching was known to Costadone, would necessarily have questioned why Costadone would not have designed primers that generate a shorter fragment. Perhaps Costadone considered even longer amplicons and already applied Mishra and therefore Costadone already incorporate this teaching. Perhaps Costadone considered Mishra and found one of the other considerations in designing PCR primers more important. It is the Applicant's reasonable assumption that the only conclusion that the skilled person as a scientist would have drawn is that there can be no better primers to design in the concerned genetic region that would keep the good specificity and the rather good efficiency of the Costadone primers, otherwise Costadone would have found them either already having applied Mishra or considering Mishra but finding an alternative consideration more compelling. It is therefore the view of the Applicant that this sequence of publication of Mishra and Costadone is an important element a skilled person would have taken into consideration, which should be taken into account in assessing obviousness, and that this sequence of publications has actually created a prejudice, teaching away the skilled person from looking for other primers in this genetic region that may generate a shorter amplicon while still being as species-specific as the Costadone primers.
This argument is not persuasive as it amounts to mere conjecture about Costadone’s motives and about what the ordinary skilled worker would have assumed.
For these reasons, Applicant’s arguments are not found persuasive and the rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637